ORDER

PER CURIAM:
Jamauhle Brown appeals his convictions following a jury trial for murder in the first degree, section 565.020, RSMo 2000, armed criminal action, 571.015, RSMo 2000, burglary in the first degree, section 569.160, RSMo 2000, commission of a felony in furtherance of street gang activity, section 578.425, RSMo 2000, and tampering, section 575.100, RSMo 2000. He challenges the sufficiency of the evidence to support his convictions for murder, armed criminal action, burglary, and gang activity. He also claims that the trial court abused its discretion in admitting certain testimony and in failing to declare a mistrial when a State witness pleaded the Fifth Amendment during his direct examination. Because ■ a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of convictions is affirmed. Rule 30.25(b).